 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROBERTO G. MIRASOL, et al.,                       Case No. 2:19-cv-00027-KJM-EFB
11                       Plaintiffs,
12           v.                                         ORDER
13    WELLS FARGO BANK, N.A.,
14                       Defendant.
15

16                  As the court outlined in detail in its June 13, 2019 order to show cause, plaintiffs’

17   counsel, Moshe Selikovitz, has ignored multiple orders to respond to the court’s outstanding order

18   show cause and has taken no action to further litigation in this case since its removal to this court

19   in January 2019. See ECF No. 13. In its most recent order to show cause, the court ordered

20   Selikovitz as follows:

21                  [T]he court ORDERS Selikovitz to pay sanctions in the amount of
                    $250 within seven days of this order. Sanctions are payable to the
22                  Clerk of the Court. Selikovitz may not pass this cost on to his clients.
                    The court further ORDERS Selikovitz to show cause, within seven
23                  days of this order, why he should not be removed from this case and
                    why he should not be reported to the California bar. In his response,
24                  Selikovitz should explain why he has not responded to the court’s
                    order to show cause, why he sent another attorney to appear at a
25                  hearing on an order to show cause issued to him personally, why he
                    did not respond to Wells Fargo’s motion to dismiss and why he has
26                  taken no action to prosecute this case since removal; he should also
                    address whether he has directed or allowed his assistant, Michael
27                  Yeganyan, to engage in the unauthorized practice of law.
28   Id. at 4. Selikovitz’s deadline to respond closed on June 20, 2019. On June 21, 2019, he paid the
                                                        1
 1   ordered $250 in sanctions, but did not respond to the balance of the court’s order. To date,
 2   Selikovitz has not provided a substantive response to the court’s order to show cause
 3                  The court will provide Selikovitz with a final opportunity to respond to the
 4   balance of the court’s order to show cause. If Selikovitz does not file a written response to the
 5   court’s order to show cause within seven (7) days of this order, the court will report his
 6   misconduct to the California Bar and remove him from this case.1
 7                  IT IS SO ORDERED.
 8   DATED: July 8, 2019.
 9

10
                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   1
       While removal under such circumstances will be necessary to prevent further harm to
26   Selikovitz’s clients and to avoid further delay to all litigants and the court, removal will also
     require the court to determine the best means of notifying Selikovitz’s clients of his removal. The
27   court discussed the prospect of providing such notice at the May 31, 2019 hearing, and defense
     counsel suggested he may have, or be able to obtain, a recent address for plaintiffs. If necessary,
28   the court may call upon defense counsel to provide that information.
                                                         2
